DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/26/2020.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0186359 A1 hereinafter Lee).

In regards to claim 1, Lee discloses an image dividing circuit comprising: 
an input interface circuit that receives input image data configured by a total number of horizontal pixels HT and a total number of vertical lines VT (see figure 1, distribution unit 500 receives the pixel data PD); 
an image data dividing circuit that divides the input image data into first to n-th output image data for first to n-th channels (see figure 1, distribution unit 500 divides up the pixel data PD into three different image data ID1, ID2, and ID3); and 
an output interface circuit that includes output circuits for first to n-th channels that output the first to n-th output image data, wherein the parameter n is an integer greater than or equal to 3, and the parameter HT is not an integer multiple of the parameter n (see figure 1, three drivers, and the areas SA2, SA1, SA3, and SA4 are overlap areas because of the non-equal divisions), and 
an output circuit for an i-th channel (i is an integer greater than or equal to 1 but smaller than or equal to n) out of the output circuits for first to n-th channels outputs, out of the first to n-th output image data, i-th output image data in which at least one of the total number of horizontal pixels and the total number of vertical lines in the i-th channel out of the first to n-th channels is variably adjusted (see figure 4, ID1 is extended along the back end, ID2 is extended along the front and back ends, and ID3 is extended along the front end).

In regards to claim 13, Lee discloses an electro-optical apparatus comprising: 
the image dividing circuit according to claim 1 (see the rejection above); 
an electro-optical panel (see figure 2, display panel); and 
first to n-th display drivers that drive the electro-optical panel based on the first to n-th output image data outputted by the image dividing circuit (see figure 1, first, second, and third data drivers). 

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628